                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6
                                                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8

                                   9   JACK DAVIDSON,
                                                                                               No. C 19-07003 WHA
                                  10                  Plaintiff,

                                  11           v.

                                  12   ANDREW SAUL, Commissioner of Social
Northern District of California




                                                                                               ORDER GRANTING MOTION TO
 United States District Court




                                       Security.                                               DISMISS
                                  13
                                                      Defendant.
                                  14

                                  15
                                                                               INTRODUCTION
                                  16
                                            In this action seeking judicial review of an agency decision denying plaintiff’s claim for
                                  17
                                       Social Security disability benefits, defendant moves to dismiss. Because plaintiff’s complaint is
                                  18
                                       untimely, defendant’s motion is GRANTED.
                                  19
                                                                                STATEMENT
                                  20
                                            In March 2016, plaintiff Jack Davidson went to the Social Security Administration (“SSA”)
                                  21
                                       to file for disability insurance benefits and supplemental security income. The SSA denied
                                  22
                                       plaintiff’s claims, so plaintiff requested a hearing. After the hearing, an administrative law judge
                                  23
                                       found that plaintiff did not quality as “disabled” under Sections 216(i), 223(d), and
                                  24
                                       1614(a)(3)(A) of the Social Security Act. Plaintiff requested review of the decision from SSA’s
                                  25
                                       Appeals Council, which denied the request for review. On August 8, 2019, the SSA sent
                                  26
                                       plaintiff a letter explaining that his request for review had been denied and that if he wanted to
                                  27
                                       file a civil action challenging the decision, he had 60 days to do so. It also explained that the 60
                                  28
                                   1   days would begin upon plaintiff’s receipt of the letter, presumed to be five days after August 8.

                                   2   Plaintiff’s counsel apparently received the letter on August 16, which would have made the due

                                   3   date October 15. The letter made clear that if plaintiff needed additional time, he could request it

                                   4   in writing from the SSA but that such a request would only be granted for “good reason” (Dkt.

                                   5   No. 12-1 at 8, 18, 23–24, 27).

                                   6        On October 24, nine days after the due date, plaintiff’s counsel requested a 30-day

                                   7   extension from the SSA. In the request, counsel briefly explained that on August 15, one day

                                   8   before his office received the SSA’s decision, “[t]he legal assistant charged with the

                                   9   responsibility to calendar all due dates” left the firm. Apparently, “the person who assumed this

                                  10   responsibility was not aware of the Appeals Counc[i]l decision” until after the deadline had

                                  11   passed. Counsel’s letter did not include any other details. The SSA denied plaintiffs’ request for

                                  12   an extension (id. at 27–28).
Northern District of California
 United States District Court




                                  13        On October 25, plaintiff filed a complaint, seeking review of the SSA’s conclusions. The

                                  14   complaint included no details explaining the delay in filing. In fact, it doesn’t mention a delay of

                                  15   any sort (Dkt. No. 1). Defendant Andrew Saul, sued in his capacity as Commissioner of Social

                                  16   Security, now moves to dismiss the complaint as untimely. Plaintiff has not filed an opposition.

                                  17                                               ANALYSIS

                                  18        Defendant’s motion to dismiss argues that plaintiff failed to timely file this complaint.

                                  19   Sections 405(g) and (h) of Title 42 of the United States Code govern judicial review of Social

                                  20   Security claims. The statute provides that civil actions seeking review must be “commenced

                                  21   within sixty days after the mailing to [claimant] of notice of such decision or within such further

                                  22   time as the Commissioner may allow.” 42 U.S.C. § 405(g). While the 60-day timeline “is not

                                  23   jurisdictional,” it “constitutes a statute of limitations.” Bowen v. New York, 476 U.S. 467, 469

                                  24   (1986). Counsel’s receipt on August 16 meant the due date to file an action was October 15.

                                  25   Plaintiff filed on October 25, thus making his complaint untimely.

                                  26        While 60 days remains the applicable statute of limitations, courts may extend the period

                                  27   under the doctrine of equitable tolling if “the equities in favor of tolling the limitations period are

                                  28   so great that deference to the agency’s judgment is inappropriate.” Id. at 480 (citation and
                                                                                          2
                                   1   quotation marks omitted). Our court of appeals has held that equitable tolling “is a very high

                                   2   bar, and is reserved for rare cases.” Yow Ming Yeh v. Martel, 751 F.3d 1075, 1077 (9th Cir.

                                   3   2014). The doctrine only applies “in two generally distinct kinds of situations. In the first, the

                                   4   plaintiffs were prevented from asserting their claims by some kind of wrongful conduct on the

                                   5   part of the defendant. In the second, extraordinary circumstances beyond plaintiffs’ control

                                   6   made it impossible to file the claims on time.” Seattle Audubon Soc’y v. Robertson, 931 F.2d

                                   7   590, 595 (9th Cir. 1991).

                                   8         Nothing in the record indicates any wrongful conduct by the SSA. Thus, if equitable

                                   9   tolling applies, it applies because extraordinary circumstances made it impossible for plaintiff or

                                  10   his counsel to file a claim or request a deadline within the 60-day period. This question is

                                  11   “highly fact-dependent.” Whalem/Hunt v. Early, 233 F.3d 1146, 1148 (9th Cir. 2000). Plaintiff,

                                  12   however, has provided little in the way of facts.
Northern District of California
 United States District Court




                                  13         Plaintiff’s complaint contains no discussion of the circumstances that led to the late filing.

                                  14   It does not even mention that plaintiff missed the SSA’s initial deadline or that it neglected to ask

                                  15   for an extension until nine days after deadline had passed (Dkt. No. 1). Counsel then submitted a

                                  16   copy of the letter to the SSA, requesting an extension. This one-page letter, submitted without

                                  17   any explanation, mentioned only that “[t]he legal assistant charged with the responsibility to

                                  18   calendar all due dates had left our employ” on August 15, one day before it had received the

                                  19   Appeals Council decision and 61 days before the filing deadline. Thus, “the calendaring was not

                                  20   noted, and the person who assumed this responsibility was not aware of the Appeals Counc[i]l

                                  21   decision” (Dkt. No. 2). In other words, the letter requesting an extension attributed the tardiness

                                  22   to a clerical error in counsel’s office.

                                  23         Our court of appeals has held that counsel’s “negligence in general do[es] not constitute

                                  24   extraordinary circumstances sufficient to warrant equitable tolling.” Frye v. Hickman, 273 F.3d

                                  25   1144, 1145 (9th Cir. 2001). This does not categorically render equitable estoppel inapplicable in

                                  26   all cases of clerical error. For a small office, a shift in personnel combined with illness could be

                                  27   extraordinary. Here, however, plaintiff has not demonstrated extraordinary circumstances.

                                  28   Apart from these two sentences in the letter to the SSA, plaintiff has made no attempt to justify
                                                                                           3
                                   1   the delay. The record bears no discussion of the size of counsel’s office, the procedure for

                                   2   calendaring due dates, or why it took more than 60 days for the office to recognize the oversight.

                                   3   The complaint remains silent on this matter, and indeed, plaintiff has not submitted anything to

                                   4   oppose defendant’s motion to dismiss. Thus, there is little basis to conclude that plaintiff or his

                                   5   counsel faced extraordinary circumstances.

                                   6                                            CONCLUSION

                                   7        For the reasons stated above, defendant’s motion to dismiss is GRANTED.

                                   8        This motion is based on the operative complaint. Plaintiff is invited to move for leave to

                                   9   amend his complaint by APRIL 14, 2020, AT NOON. Plaintiff must plead his best case. His

                                  10   motion should affirmatively demonstrate how the proposed amended complaint corrects the

                                  11   deficiencies identified in this order, as well as any other deficiencies raised in defendant’s

                                  12   motion but not addressed herein. The motion should be accompanied by a redlined copy of the
Northern District of California
 United States District Court




                                  13   amended complaint.

                                  14        IT IS SO ORDERED.

                                  15

                                  16   Dated: March 31, 2020

                                  17
                                                                                               WILLIAM ALSUP
                                  18                                                           UNITED STATES DISTRICT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
